Citation Nr: 0636766	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-15 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1955 
to August 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment.  

The veteran has the following service-connected disabilities: 
headaches (rated as 50 percent disabling) and vasomotor 
instability (rated as 10 percent disabling).  His combined 
rating is 60 percent, and he therefore fails to meet the 
schedular criteria for a TDIU.  Nevertheless, a TDIU may 
still be available if the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities. 38 C.F.R. § 4.16(b).

The veteran indicated in October 2003 that his headaches 
continued and that he was unable to do anything.

VA treatment records indicate that the veteran has a high 
school education, has no learning barriers, and can read and 
write.  The treatment records fail to provide any opinion as 
to the veteran's employability.  At a VA examination in May 
2003, it was noted that the veteran had had headaches for 40 
years; and had been employed in a hospital for 30 years, 
before retiring in 1995 on account of the headaches.

The veteran subsequently worked from May to June 2002 for a 
trucking company.  However, the company's office manager, in 
a May 2003 letter, indicated that the veteran had not been 
dependable due to his constant complaints of not being able 
to perform his job due to severe "head aids."  She added 
that having seen the veteran becoming dizzy and blacking out, 
she was afraid of the liability which might be incurred by 
having the veteran drive a truck with a tank full of oil.  
She indicated that aside from his health problems, the 
veteran was a great guy to work with. 

Neither officer manager, nor the veteran, is medically 
qualified to testify that the veteran is unemployable based 
solely on his service-connected disabilities.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  However, 
where medical evidence suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, an examination is warranted.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him 
to complete a VA Form 21-8940 regarding 
any employment he has had since June 
2002; then accomplish any necessary 
development which logically flows from 
his completion of the form.

2.  Obtain VA treatment records for the 
veteran from May 2004 to the present. 

3.  Once the above development is 
complete, schedule the veteran for a VA 
examination.  The examiner should be 
provided with the veteran's claim file 
and asked to fully review it.  The 
examiner should specifically indicate 
whether, without taking his age into 
account, the veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(headaches and vasomotor instability).  

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


